Citation Nr: 0900423	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-37 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the nose.

2.  Entitlement to a compensable rating for malaria.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from September 1966 to April 1969, to include a 
tour of combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 Rating Decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for basal cell carcinoma of the nose and denied an 
increased rating for malaria.


FINDINGS OF FACT

1.  The veteran's basal cell carcinoma was not manifested 
during service or within the year following service; basal 
cell carcinoma is neither otherwise related to the veteran's 
service, nor presumed to be related to herbicide exposure in 
Vietnam.

2.  The veteran does not have active malaria or any malaria 
residuals.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma of the nose was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service. 
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A compensable rating for malaria is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.88b Diagnostic Code 6304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA fully complied with the notice requirements of the VCAA 
through letters to the veteran in October 2006 and June 2008.  
The veteran was informed of the evidence necessary to support 
his claims, including evidence then of record and evidence 
that was still needed.  He was informed of how VA determines 
disability ratings and effective dates.  VA provided examples 
of the type of evidence that could prove his claims, and 
informed the veteran as to what portion of the information 
and evidence VA was responsible for providing, and the 
evidence that he should provide.  As required in increased 
rating claims, the veteran was informed of the necessity to 
provide information demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Thus, the notice provided by VA was fully compliant with the 
VCAA, as it was in a form that enabled the claimant to 
understand the process, the information needed, and who was 
responsible for obtaining the information.  Following the 
June 2008 letter to the veteran, the claim was readjudicated 
by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2008).

VA also has complied with its duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained the veteran's service 
medical records.  VA requested and obtained treatment records 
from private medical providers indicated by the veteran.  In 
conjunction with his claim for increase, VA provided a 
malaria examination in February 2007.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Chronic diseases 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service are considered to 
have been incurred in or aggravated by service, even if there 
is no evidence of the disease occurring during service.  
38 U.S.C.A. § 1112.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f) (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, some diseases shall be 
presumed to be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  The list of diseases that are 
presumed to be service-connected based on herbicide exposure 
in Vietnam are included in 38 C.F.R. § 3.309(e).  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
to be warranted.  See Notice, Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600 
(2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The only evidence of record of the veteran's cancer is 
treatment records from 2001, spanning four months from the 
time of the diagnosis until the conclusion of treatment.  The 
veteran was diagnosed with basal cell carcinoma of the nose 
for the first time in June 2001 following a biopsy of skin 
tissue from the veteran's nose.  He received radiation 
treatment between July and August 2001.  As of September 
2001, his radiation oncologist noted "[c]omplete 
healing . . . over the nose where he received radiation 
treatments."

Subsequent to the rating decision, the veteran stated in his 
notice of disagreement that he believes his basal cell 
carcinoma is related to his exposure to herbicides.

The Board finds that the veteran's basal cell carcinoma is 
not service-connected.  As reflected in his service medical 
records, the cancer did not begin during service.  There is 
no evidence suggesting that the cancer began in the initial 
post-service year that would allow a presumption that the 
cancer began during service under 38 U.S.C.A. § 1112.  His 
cancer did not manifest itself until over 32 years following 
his separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

The veteran served in Vietnam during his time in service, and 
is presumed to have been exposed to herbicides.  Basal cell 
carcinoma, a form of skin cancer, however, is not a disease 
that is associated with herbicides.  38 C.F.R. § 3.309(e).  
The Secretary of the VA "has found that the credible 
evidence against an association between herbicide exposure 
and skin cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist."  Notice, supra, 67 Fed. Reg. at 
42607.  Thus, the veteran's cancer is not presumed to be 
service-connected based on exposure to herbicides.  

Finally, the veteran's opinion as to the etiology of his 
cancer is not competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

With no evidence of carcinoma in service or for more than 32 
years after discharge from service and with a complete lack 
of evidence supporting a link between the veteran's current 
disease and his active duty service, including exposure to 
herbicides, there is no basis for awarding service connection 
for basal cell carcinoma of the nose.

Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As with service connection claims, if the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  

The veteran's service-connected malaria is currently 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 6304, 
malaria is given a noncompensable evaluation when it is not 
active, or it is given a 100 percent rating when it is an 
active disease.  Thereafter, residuals such as liver or 
spleen damage are evaluated under the appropriate system.  38 
C.F.R. § 4.88b, Diagnostic Code 6304, Note.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Relapses must also be confirmed 
by the presence of malarial parasites in blood smears.

The veteran's service medical records reveal a diagnosis of 
malaria in July 1967.  He was treated until August 1967.  
According to an August 1967 report, the veteran's blood smear 
was negative for malaria.

The veteran was examined for malaria in association with his 
original service connection claim in December 1977.  At the 
time of the examination, the veteran did not have any 
malarial symptomatology.  The blood smear was negative for 
active parasites, and the veteran did not have any residuals 
of his malaria.

The veteran was examined again in February 2007.  The 
February 2007 examination report noted that the veteran was 
well at separation from service, with a negative examination.  
The veteran had not had any recurrences since service.  The 
smear test for an active malarial parasite was negative.  
Also, the examiner noted there was no indication in the 
record that the veteran had any current liver or spleen 
damage related to malaria.  The physical examination of the 
veteran revealed no enlarged liver or spleen and no abdominal 
pain.

There is no evidence of that the veteran has an active 
malaria disease, or that he has had active malaria since 
August 1967.  As noted above, in order for the veteran to be 
eligible for an evaluation of 100 percent, the malaria 
disease must be active.  38 C.F.R. § 4.88b, Diagnostic Code 
6304.  Additionally, there is no evidence of malaria 
residuals that would have to be separately evaluated.  
Therefore, the noncompensable rating for malaria must be 
continued.

The Board notes that the veteran has alleged that malaria is 
undetectable in a blood test if the subject of the test does 
not have a fever at the time he is tested.  While this may be 
so, the veteran, has never stated, to VA or to his examiner, 
that his malaria is active.  There are no treatment records 
for the veteran from periods of an active malarial disease.  
Simply, there is no evidence that the veteran has active 
malaria, or that he has had active malaria since 1967.  If 
such evidence of active malaria exists, or if the veteran is 
so diagnosed in the future, the Board encourages the veteran 
to submit the evidence and pursue a claim for increase.


ORDER

Entitlement to service connection for basal cell carcinoma of 
the nose is denied.

Entitlement to a compensable rating for malaria is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


